Case 1:15-cv-10154-PAE Document 397 Filed 08/05/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORE

 

FOCUS PRODUCTS GROUP INTERNATIONAL, LLC,
et al.,

Plaintiffs, 15 Civ. 10154 (PAE)

-y-

ORDER

KARTRI SALES COMPANY, INC., et al.,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:
At today’s conference, the Court issued a bench ruling resolving plaintiffs’ motions in
limine pending at dockets 324-28. The Clerk of Court is respectfully directed to terminate these

motions,

SO ORDERED. p af A | Crab

Paul A, Engelmayer
United States District Judge
Dated: August 5, 2021
New York, New York

 
